Mr. Justice Breese delivered the opinion of the Court: We are of opinion that process against a garnishee, in aid of a suit at law, wherein an execution has been returned “ nulla Iona," is not original process, and therefore, under the excise law, was not required to be stamped. Mich. Central R. R. v. Keohane, 31 Ill. 147. Upon the other point, dismissing the interpleader of Susan-nah Adams, we see no error. Her claim is not embraced in the act of eighteen hundred and sixty-one, to protect married women in their separate property. That act applies only to property real and personal, and the rents, issues, increase and profits thereof, but not to her earnings—they belong to the husband, and he alone is entitled to them. Sess. Laws, 1861, p. 143. Perceiving no error in the record, the judgment must be affirmed. Judgment affirmed.